Deemer, C. J.
(dissenting). — The instruction which the majority condemn reads as follows: “If you find said defendants at once, after the alleged offense, fled to Missouri, and endeavored to avoid arrest and prosecution by such flight, such fact would be presumptive evidence of guilt, and, if such fact is unexplained, the jury would be justified in considering such flight as evidence of guilt.”
The use of the word “presumptive” is said to be fatal to the instruction. I do not think so. It is agreed that flight is evidence of guilt, but the majority say that it is not presumptive evidence. If it is not, I should hardly know what qualifying term to use in order to express the thought. What does this adjective mean? The Century Dictionary says: “Based on presumption or probability; probable; grounded on probable evidence; proving circumstantially, not directly.” Is flight, then, evidence based upon presumption or probability ? Does it tend circumstantially to prove guilt?. The authorities cited by the majority answer these questions in the affirmative, as I understand them. What is a presumption of fact in criminal jurisprudence? ' Wharton, in his work on Criminal Evidence, says, “It is a logical argument from a fact to *132a fact. * * * It is an argument which infers a fact, otherwise doubtful, from a fact which is proved.”. Section 707 (9th Ed.) Lawson says, “It is an act of reasoning, and much of human knowledge on all subjects is derived from that .source.” Presumptive Evidence (2d Ed.) 640. Bouvier says: “It is an inference drawn by a process of probable reasoning from some one or more matters of fact.” See, also, Best on Presumptions, section 12; and also State v. Mecum, 95 Iowa, 433.
It is of course a disputable presumption, and one to be drawn generally by the jury. The question then is, does an inference of guilt arise from evidence of flight under the facts assumed in the instructions? I think the authorities are practically agreed on this proposition. It will be noticed that the court does not indicate in any manner how strong that inference is; the instruction leaves the whole matter to the jury, simply saying that evidence of flight, if unexplained, may be considered by them as evidence of guilt. After all, the whole matter is left to the jury. If a jury is not justified in considering unexplained flight, under the circumstances pointed out in the instruction as evidence of guilt, then such evidence is inadmissible for any purpose. This is all the instruction warrants it in doing; and, if it does not announce the law, then I have read the books to no purpose. There is nothing in the instruction which, even-inferentially, asserts that the jury might convict on evidence of flight alone. The court characterizes it as a certain kind of evidence, and then says that the jury may consider it as evidence of guilt, that is to say, as evidence tending to show guilt. Its characterization of the evidence as “presumptive” rather than “direct” has support in all the authorities. It is of -the same character as possession of property recently stolen; or identity of names in identifying persons; or the presumption that one intends the natural and probable consequences of his acts, or that he intended to do that which he. did; or the inference of guilt from the fabrication or falsi*133fication of testimony; or the presumption against suicide due to love of life, or to the presumption of sanity — each and all are presumptions of more or less weight. That is to say, they are inferences of a fact from a fact. “The mode by which we draw them is inductive, and the process we term a ‘presumption.’ ” For example, we know that men who commit crime flee to avoid arrest. A crime is committed; A. knows that he is suspected of that offense, and he leaves the country to avoid arrest and prosecution. His flight is presumptive evidence of his guilt; that is, we are justified in arguing from the facts that he is guilty, else he would not havé attempted to escape. This is purely a presumption of fact; and, as said by Lawson' in his work on Presumptive Evidence, “If no fact could be thus ascertained by inference in a court of law, very few offenders could be brought to punishment.” A presumption of fact is an act of reasoning pure and simple, and very much of human knowledge is derived from that source. Take away the inductive method of reasoning, and you so fetter the human mind as to block all intellectual progress.
Having characterized evidence of flight, that is, having given it a name, the trial court proceeded to say that such evidence, if unexplained, might be considered by the jury as evidence of guilt. Mark the words “such flight may be considered as evidence of guilt.” What fault is there in this? The authorities are united in holding that this is the correct rule. I am. not prepared to say that because the court characterized the evidence as “presumptive” it committed an error, especially where, as in this case, it says that the jury is simply justified in considering such flight as evidence of guilt.
I shall not undertake a review the authorities cited by the majority. Having read them all very carefully, I feel justified in saying that not one condemns such an instruction as was here given. The criticism I have of the opinion is that it does not distinguish between presumptions of guilt, *134and. presumptive evidence, of guilt. ■ The California cases make this point' clear. Of course, no presumption of guilt arises from evidence of flight, but unexplained evidence of flight to avoid arrest and prosecution is evidence of guilt. If not, such evidence should not be admitted at all. , This is all the trial court said in this case. True, he qualified the term “evidence” by the adjective “presumptive,” but this was entirely proper, for by all the authorities it is presumptive rather than direct evidence. The distinction in the two cases is the differnce between presumptions of law and of fact. This is clearly pointed out in People v. Wong Ah Ngow, 54 Cal., 151 (35 Am. Rep. 69). The majority, to' my mind, fail to note this distinction. The trial court nowhere says that a presumption of guilt would.arise from proof of unexplained flight. Had it done so, I would not be dissenting, although even here there are many authorities which would support such an instruction. See Plummer v. Com., 1 Bush, 76; Porter v. State, 2 Ind., 435; Murrell v. State, 46 Ala., 89 (7 Am. Rep. 592); Dean v. Com., 4 Grat. 541; Fanning v. State, 14 Mo., 386; People v. Pitcher, 15 Mich., 397. What the court did say was that unexplained flight is presumptive evidence of guilt, and that a jury would be justified in 'considering such flight as evidence of guilt. This I think is the law. All the authorities, so far I have been able to examine them, hold that flight, or the escape of an accused person after the commission of a crime, is a circumstance tending to show guilt — that is, is presumptive evidence- of guilt — • and that a jury may consider such conduct as evidence of guilt. See cases cited by the majority. If asked to define the character of such evidence, I think nearly every lawyer would say it is presumptive.
In State v. Seymour, 94 Iowa, 699, we approved an instruction to the effect that such evidence was “prima facie indicative of guilt.” In other words, it was presumptive evidence of guilt. In State v. Arthur, 23 Iowa, 430, wé said that such evidence is a circumstance against the defendant; *135that it raised a presumption ordinarily inconclusive rather than strong, but to be proved to a jury as a circumstance which, prima facie, is indicative of guilt. It is akin to a •confession made by a defendant. Indeed, it is an implied admission of guilt, and under our modern rules it is insufficient in itself to justify a conviction. In this respect it is .like a confession. In the Arthur Case, quoting from Best on Evidence, we said that such evidence “is a fact which it is •always important to take into consideration, and, combined with others, may supply the most satisfactory evidence of .guilt, but which, like any other piece of presumptive evidence, it is equally absurd and dangerous to invest with infallibility.” Note the use of the words “presumptive evidence.”
In State v. James, 45 Iowa, 412, we said that evidence •of unexplained flight is a circumstance prima facie indicative of guilt. .In other words, it is presumptive evidence of ■guilt.
In State v. Boyer, 79 Iowa, 330, evidence of flight,-with •other circumstances, was held sufficient to sustain a verdict of guilty.
The rule in Alabama is well stated in Murrell v. State, 46 Ala. 89 (7 Am. Rep. 592), wherein it is said: “Flight, In a criminal prosecution, is one of the most common grounds for a presumption of guilt. * * * Flight is universally admitted as evidence of the guilt of the accused, although it is not conclusive.”
The instruction has support in the following authorities, In addition to those already cited: State v. Hunt, 141 Mo., 633 (43 S. W. Rep. 389); State v. Ma Foo, 110 Mo., 7 (19 S. W. Rep. 222, 33 Am. St. Rep. 414); State v. Brooks, 92 Mo., 584 (5 S. W. Rep. 257, 330); State v. Walker, 98 Mo., 95 (9 S. W. Rep. 651).
I should not go so far as some of these cases, for they fyold that from flight a presumption of guilt arises, which must be explained by the defendant. Had the trial court *136instructed that from evidence of flight a presumption of guilt would arise, which, if unexplained, would warrant a conviction, I should agree with my Brethren. But the instruction will bear no such interpretation. Flight is evidence of guilt —presumptive evidence — to be considered by a jury, and, if unexplained, may be considered as evidence of guilt. This is all that the court said in its instructions, and the charge is, to my mind, correct. Certainly it is good as far as it went, and, if the defendants had desired a more explicit charge regarding the sufficiency of such evidence to justify a conviction, they should have asked it. As they did not do so, they are in no position to complain. We have so many times announced this rule that I shall not take the time necessary to hunt up the cases.
The jury could not have been misled by the use of the word “presumptive.” It was a qualifying term, and could not, as it seems to me, have been understood to relate in any manner to the burden of proof. Had it been., omitted, and the instruction been that flight would be evidence of guilt, I apprehend the majority would not have condemned it. The qualifying word “presumptive,” it seems to me, merely characterizes the nature and kind of evidence that it is, and the force and effect thereof is given in the next paragraph, which Says that, if unexplained, the jury would be justified in considering such flight as evidence of guilt. The majority so construe the words presumptive evidence as to make them mean “presumption of guilt.” They are not susceptible of this construction, and even if they were, in applying the evidence to the facts of the case, the jury were told that they were only to consider unexplained flight as evidence of guilt.
Some of the modern theorists, like Prof. Thayer,' have had a great deal of trouble with the words “presumption” and “presumptive,” and have displayed a great amount of learning over what is ordinarily a plain proposition. A jury does not indulge in any such refinements, and the question after all is, were the jury in this case so instructed that as reasonable men they were likely to understand that from un*137explained evidence of flight a presumption of guilt arose which it was necessary for the defendants to rebut; and that if they failed to furnish this explanation they should be convicted? I do not think the ordinary mind would so understand this instruction, and I therefore think the judgment should be affirmed. I may say, further, that there is no doubt of the defendants’ guilt. Their conviction does not stand upon evidence of flight alone.
Ladd, L, concurs in this dissent.